United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.R., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF INDIAN AFFAIRS, Billings, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-130
Issued: February 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2012 appellant filed a timely appeal from an October 3, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2

1
2

5 U.S.C. § 8101 et seq.

On appeal appellant notes that he was late and lost his file. He submitted a completed Form EN1032 subsequent
to the October 3, 2012 decision and with his appeal. However, the Board may only review evidence that was in the
record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued
September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281
(2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits for
failure to submit an EN1032 form when requested.
FACTUAL HISTORY
On August 8, 2002 appellant, then a 53-year-old equipment operator, sustained a
fractured vertebra and broken arm on August 8, 2002 when he fell off a water wagon. OWCP
accepted the claim for a right forearm fracture and C2 fracture. It expanded the claim to include
cervical spondylosis without myelopathy. Appellant received wage-loss compensation and
medical benefits and was placed on the periodic rolls by letter dated October 17, 2002. He had
regularly filed EN1032 forms since being placed on the periodic rolls.
On August 15, 2012 OWCP, in the regular course of business, asked appellant to
complete a Form EN1032 within 30 days to provide information regarding his earnings from the
prior reporting period. Appellant was advised, as he was regularly advised, that his benefits
would be suspended pursuant to 20 C.F.R. § 10.528 if a completed EN1032 form was not
received by OWCP within 30 days. No timely response was received.
By decision dated October 3, 2012, OWCP suspended appellant’s wage-loss benefits
effective October 3, 2012 because he did not submit a complete Form EN1032, as requested. It
informed him that, when he completed the EN1032 form, his compensation would be restored
retroactively from the date of suspension.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.4 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.5
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.6

3

5 U.S.C. § 8106(c).

4

20 C.F.R. § 10.528.

5

See Lucille A. Pettaway, 55 ECAB 228 (2004); Demetrius Beverly, 53 ECAB 305 (2002).

6

Supra note 3.

2

ANALYSIS
OWCP requested that appellant submit an EN1032 form with respect to his employment
activity performed for the prior 15 months. It requested the information by letter dated
August 15, 2012 and advised him to submit the form within 30 days or his compensation could
be suspended. The record establishes that appellant did not respond prior to October 3, 2012.
Based on the evidence of record, OWCP properly suspended appellant’s compensation effective
October 3, 2012, pursuant to 20 C.F.R. § 10.528.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits based
on his failure to timely submit a completed EN1032 form when requested.
ORDER
IT IS HEREBY ORDERED THAT the October 3, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 26, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

